DETAILED ACTION
Claims 1, 4-10, and 12-20 are pending and currently under review.
Claims 2-3 and 11 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
As stated in the previous office action mailed 11/19/2020, claims 10 and 12-20, directed to the process of making or using an allowable product, have been rejoined.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. George Romanik on 1/27/2021.

The application has been amended as follows: 
In claim 10, lines 12-13:  Amend the recitations of “the at least one of the first energy beam” to recite “at least one of the first energy beam”.
In claim 10, line 23:  Amend the recitation of “calibrating a reflecting unit” to recite “calibrating the reflecting unit”.
In claim 10, line 25: Amend the recitation of “on a build unit and a first location of a first energy beam detector” to recite “on the build unit and a first location of the first energy beam detector”.
In claim 10, line 40: Amend the recitation of “determining a correction factor” to recite “determining the correction factor”.
In claim 16, line 2:  Amend the recitation of “a second energy beam detector” with “the second energy beam detector”.
In claim 16, line 4:  Amend the recitation of “measuring a second reflector position” with “measuring the second reflector position”.

Allowable Subject Matter
Claims 1, 4-10, and 12-20 are allowed.
See previous office action mailed 11/19/2020 for detailed discussion of reasons for allowance.

Conclusion
Claims 1, 4-10, and 12-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-F: 7-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A WANG/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736